Citation Nr: 0409405	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 1, 1990 
for the award of a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board granted entitlement to TDIU in an October 1997 
decision.  The RO established a November 7, 1991 effective 
date for the award in its December 1997 rating decision, 
which the veteran appealed.  The RO subsequently established 
a September 28, 1990 effective date in an April 1998 rating 
action.  In a July 1999 decision, the Board denied an earlier 
effective date.  The veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
April 2000 Order, the Court vacated the Board decision and 
remanded the case to the Board.  In August 2000, the Board 
remanded the case to the RO for additional development.  

Upon return from the RO, in an April 2002 decision, the Board 
granted an effective date of August 1, 1990.  The veteran 
also appealed this decision to the Court.  Pursuant to a 
joint motion from the parties, in a February 2003 Order, the 
Court vacated that portion of the Board decision that denied 
an effective date earlier than August 1, 1990, and remanded 
the matter to the Board for additional consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  By letter dated in May 2003, the 
Board advised the veteran, through his representative at that 
time, that he had additional time in which to supplement the 
evidence and argument before the Board.  The veteran's May 
2003 response has been associated with the claims folder.  In 
July 2003, the Board remanded the case to the RO to ensure 
compliance with the VCAA.  The case now returns to the Board 
for final appellate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's informal claim for TDIU in 
September 1990.  

3.  The veteran's inability to secure or follow a 
substantially gainful occupation due to service-connected 
disabilities is not factually ascertainable prior to August 
1, 1990.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
1990 for the award of TDIU have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA was enacted during the course of this appeal.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
The law eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.    

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a July 2003 letter, the RO explained to 
the veteran the evidence needed to substantiate his claim on 
appeal and listed the evidence currently of record and noted 
what action had been taken on his claim.  The letter further 
explained that VA was responsible for obtaining evidence from 
Federal agencies, to include VA medical records or records 
from the Social Security Administration.  It also noted that 
it would make reasonable efforts to obtain other records if 
the veteran provided sufficient information to request them.  
38 U.S.C.A. § 5103(a).  In addition, in the January 2004 
supplemental statement of the case, the RO provided the text 
of the relevant regulations implementing the VCAA notice and 
assistance requirements.  Accordingly, the Board finds that 
the veteran has received all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that a recent decision by the Court states 
that VCAA notice must be provided before the initial 
unfavorable determination by the RO.  Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Pelegrini 
decision is incorrect as it applies to cases where the 
initial decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  

The Pelegrini decision also states that VCAA notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

However, assuming without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
either the timing or content of VCAA notice in this case is 
results in no prejudice to the veteran and is therefore 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding that the Court 
must take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

First, with respect to timing of VCAA notice, the veteran's 
claim for TDIU was received in September 1990, many years 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In addition, the pronouncement in the Pelegrini 
case appears to be limited to instances in which the claimant 
is seeking service connection, which was already established 
in the case.  See Pelegrini, slip op. at 13 ("[T]he Court 
holds that under section 5103(a), before an initial [RO] 
decision on the claim, a service-connection claimant must be 
given notice . . . ") (emphasis added).  The Board also 
observes that, after the VCAA notice was provided, the case 
was readjudicated and a supplemental statement of the case 
issued in January 2004.  After receiving the January 2004 
supplemental statement of the case, the veteran responded 
that he had nothing additional to submit.  Thus, the veteran 
has been given ample opportunity to submit evidence and 
argument in support of his claim.    

Second, with respect to content of VCAA notice, although the 
July 2003 VCAA notice letter does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For example, the Board's May 2003 
letter to the veteran gave him the opportunity to submit 
additional evidence relevant to his appeal.  The January 2004 
supplemental statement of the case also provided the veteran 
the text of 38 C.F.R. § 3.159(b)(1), from which the Court 
derives this "fourth element."  In any event, the veteran 
has indicated in May 2003 and January 2004 that he had 
nothing else to submit for his appeal.  Therefore, the Board 
finds that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

With respect to the duty to assist, the RO has obtained or 
received VA medical records and private medical records, as 
well as documents from the Social Security Administration.  
The Board emphasizes that there is little other assistance 
that could aid in substantiating the veteran's claim for an 
earlier effective date for TDIU.  Specifically, a medical 
examination or opinion is not necessary, given the nature of 
the issue on appeal.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Review of the claims folder at this time fails 
to disclose and indication that relevant evidence remains 
outstanding, and, as discussed above, the veteran has not 
identified any additional evidence pertinent to the appeal.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.         

The Board is also satisfied as to compliance with its 
instructions from the July 2003 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

The RO granted service connection for traumatic arthritis of 
the left patella in a July 1973 rating decision.  It assigned 
a 10 percent disability rating effective from the date of the 
veteran's separation from service in January 1973.  Pursuant 
to a February 1988 Board decision, the RO's March 1988 rating 
action granted a 20 percent disability evaluation for post-
operative left knee disorder with arthritis, effective from 
January 27, 1986.  There was no subsequent change in that 
disability rating.  

In an August 1990 decision on appeal, the Board found no new 
and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder, which had 
last been denied in a December 1985 rating decision.  
However, based on difference of opinion, the Board 
administratively granted service connection for an acquired 
psychiatric disorder.  The RO's August 1990 rating decision 
established a 50 percent disability rating for generalized 
anxiety disorder effective from August 1, 1990, the date of 
the Board decision.  The veteran submitted a notice of 
disagreement with the evaluation in September 1990, alleging 
that he was unemployable.  An August 1991 Board decision on 
appeal awarded the veteran a 70 percent rating for 
generalized anxiety disorder.  The RO established an 
effective date of August 1, 1990 for the award in a September 
1991 rating decision.  

The RO received the veteran's formal claim for TDIU in 
November 1991.  The Board granted TDIU in an October 1997 
decision on appeal.  In April 1998, the RO amended its 
initial effective date of November 1991 to September 28, 
1990, the date of receipt of the notice of disagreement that 
alleged unemployability.       

In an April 2002 decision, the Board established an effective 
date for the TDIU award of August 1, 1990.  It determined 
that the veteran was unemployable due to his service-
connected psychiatric disability from at least 1983 based on 
records from the Social Security Administration.  However, as 
service connection for that disability was granted effective 
only from August 1, 1990, the Board found that date as the 
earliest date on which the award of TDIU could be effective.  

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  If the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a) are not met, an extra-schedular rating 
is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the degree of 
service-connected disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Review of the claims folder reveals that the RO received the 
veteran's claim for TDIU in September 1990.  Therefore, if 
entitlement to TDIU is demonstrated within one year before 
that claim, an effective date for TDIU earlier than September 
1990 may be assigned.  As noted in the April 2002 Board 
decision, as of August 1, 1990, the veteran has two service-
connected disabilities: generalized anxiety disorder, rated 
as 70 percent disabling, and post-operative left knee 
disorder with arthritis, rated as 20 percent disabling.  
Therefore, as of August 1, 1990, the veteran meets the 
percentage criteria for entitlement to TDIU.  Moreover, 
evidence from the Social Security Administration shows that 
the veteran was disabled as a result of his psychiatric 
disability from 1983.  Therefore, it was assumed that the 
veteran was unemployable due to the psychiatric disability as 
of the date that service connection was granted, or August 1, 
1990.  As this date was within the one-year period prior to 
receipt of the TDIU claim, the Board granted August 1, 1990 
as the effective date for the TDIU award.     

The veteran seeks an effective date earlier than August 1, 
1990.  However, the Board finds that entitlement to TDIU is 
not factually ascertainable prior to that date.  
Specifically, prior to August 1, 1990, the veteran had only 
one service-connected disability, post-operative left knee 
disorder with arthritis, rated as 20 percent disabling.  
Thus, the percentage criteria for entitlement to TDIU are not 
met.  38 C.F.R. § 4.16(a).  Although Social Security 
Administration records indicate that the veteran was 
unemployable as early as 1983, such inability to work was not 
due to the service-connected left knee disability.  There is 
no other evidence showing that the veteran was otherwise 
unable to secure or follow a substantially gainful occupation 
before August 1, 1990, as a result of the left knee 
disability.  38 C.F.R. 
§ 4.16(b).  Therefore, entitlement to TDIU is not factually 
ascertainable prior to August 1, 1990.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an earlier effective date for the award of TDIU.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.      

The Board notes that the veteran's September 1990 notice of 
disagreement with the August 1990 rating decision purports to 
disagree with both the evaluation assigned for generalized 
anxiety disorder and for its effective date of the service 
connection award, i.e., August 1, 1990.  On this point, it is 
emphasized that the August 1, 1990 Board decision that 
granted service connection for an acquired psychiatric 
disorder did so administratively on the basis of difference 
of opinion.  See 38 C.F.R. 
§ 3.105(b) (1989).  The Board explains therein that the 
effective date of the award is set by operation of law as the 
date of the decision.  See 38 C.F.R. § 3.400(h)(3) (1989).  
Therefore, the RO's assignment of the effective date for the 
award of service connection was by order of the Board, rather 
than its own determination.  Accordingly, if the veteran 
wished to disagree with the effective date, he had to do so 
by way of the August 1990 Board decision, rather than the 
August 1990 rating decision from the RO.  The Board notes 
that the Hearing Officer from the November 1990 personal 
hearing informed the veteran of the foregoing information and 
explained that the matter had to be taken up with the Board 
directly.  There is no indication from the claims folder that 
the veteran ever did so.  Therefore, that August 1990 Board 
decision is final.  See 38 U.S.C.A. § 511(a); 38 C.F.R. 
§ 20.1100.  The veteran may still challenge the August 1990 
Board decision if he wishes.  See 38 U.S.C.A. §§ 7103 
(reconsideration of Board decisions), 7111 (revision of 
decisions on grounds of clear and unmistakable error).  


ORDER

An effective date earlier than August 1, 1990 for the award 
of TDIU is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



